Kruse, J. (dissenting):
1. I think neither the driveway nor any part of the plot of ground it crosses is a street in such a sense as to permit its use for a street surface railroad. The original owner who made the dedication designated it in the conveyances and maps made by him as a public common. The village authorities who accepted it characterized it as the village green, the public common, the public park. The use to which it was put with the apparent Consent of the original proprietor and his successors in title indicates that it was not regarded .as- a public highway, although a driveway has been maintained across it. Children have played there; the inhabitants have gathered there for recreation and amusement; meetings, political and social, have been held there. In short, the use to which it has been devoted is entirely consistent with that of a public park, taking into account the size of the village, and requirements of the inhabitants and the surrounding circumstances.
The learned referee himself finds that it has the qualities of a public park, except improvement, beautifying and being subj ected to park regulations. It would hardly be expected that in a small village like this, formal park regulations would be adopted; and as regards the improvement and beautifying of the plot, it appears that while the adjoining owners originally planted the trees, the village authorities have trimmed them and had the general care and control of the grounds, keeping them inclosed to some extent tip to within quite a recent period of time.
The maintenance of the driveway does not detract from |he use of the grounds as a public park. It- is well known tfiat parks have driveways in them, but that does not necessarily make them public streets. j
*213Whether this dedication is to be regarded as,a public park or a public square or common, I think in neither view can it be appropriated for the use of a street surface railroad. If it is a public park, the statute expressly forbids constructing a railroad through the grounds, except in tunnels. (Railroad Law, § 191.) If it is a public square or common, the objection holds equally good, because the plot of land, having been dedicated for a public use, cannot be taken for. another public use inconsistent therewith, unless by express authority of law. I think no statute confers such power, and as was said in Matter of Boston & Albany R. R. Co. (53 N. Y. 574), such power must be expressly conferred; that is, in direct terms or by. necessary implication.
The so-called franchise from the village authorities to the railroad company does not, of course, aid it. They could not change the nature and purpose of the dedication or curtail the use for which it was intended. (Porter v. International Bridge Co., 200 N. Y. 234.) There is no question of abandonment here as there was in the Porter case.
2. If, however, the dedication was for a street, or was of that nature, then I think the adjoining owners took title under their conveyances to the center of the plot of ground. (Perrin v. New York Central R. R. Co., 36 N. Y. 120.) And if so, they are .entitled to compensation. The subsequent deed of the fee to the church society by the original owner only conveyed what he had left and could not, of course, affect what he had theretofore conveyed away. So in that view, the judgment determining that none of the defendants save the church is entitled to compensation is erroneous, and should be modified.
Judgment affirmed, with costs to the respondent against the defendants Hoyer, Lahey and Union Free School District, the report of the commissioners of appraisal and the order confirming the same set aside and the motion to confirm the same denied, and new appraisal commissioners directed 'to be appointed, to the end that a new hearing may be had as to the damages sustained by the Methodist Episcopal Church Society, with costs of this appeal to said society to abide event.